U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act Commission File No. 000-53388 Freedom Environmental Services, Inc. (Name of small business issuer as specified in its charter) Delaware 56-2291458 State of Incorporation IRS Employer Identification No. (Address of principal executive offices) (407) 658-6100 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.  Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.  Yes x No Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company”in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 19, 2010 Common stock, $0.001 par value FREEDOM ENVIRONMENTAL SERVICES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED MARCH 31, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statement of Cash Flows 6 Notes to Consolidated financial statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PART II - OTHER INFORMATION Item1. Legal Proceedings 27 Item1A Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3. Defaults Upon Senior Securities 32 Item4. Removed and Reserved 32 Item5 Other information 32 Item6. Exhibits 33 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act Table of Contents PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements General The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. 3 Table of Contents FREEDOM ENVIRONMENTAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS: March 31, 2010 December 31, 2009 (unaudited) CURRENT ASSETS Cash $ $
